El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
 Un auditor municipal fue requerido a virtud de un auto alternativo de mandamus fechado el 22 d.e junio de 1936, para que expidiera un certificado de crédito o compareciera el 24 del mismo mes a mostrar causa por la cual no debía librarse un auto permanente. El auditor compareció el 24 de junio alegando que había sido notificado del auto alternativo en la noche del 22 de 'dicho mes y que no había podido consultar a su abogado hasta el día 23 por la tarde. Una moción en que se solicitaban diez días para contestar o radicar cualquier otra alegación fue declarada sin lugar, pero la vista fué pospuesta hasta el día 25 por la mañana. El auditor compareció el 25 y se allanó al auto. La corte expidió entonces un auto prerentorio, con costas a favor del peticionario. La concesión de costas incluye honorarios de abogado, a menos que tales honorarios sean expresamente excluidos. El apelado no ha radicado alegato. El apelante, a nuestro juicio, tiene razón al sostener que los honorarios de abogado debieron ser excluidos. Véanse: Harris & Co. v. Barbosa, 27 D.P.R. 57 y García v. Hernández Usera, ante, pág. 392.

Bebe modificarse la sentencia apelada de conformidad, y así modificada, confirmarse.

El Juez Asociado Señor Córdova Dávila no intervino.